Title: From Thomas Jefferson to Albert Gallatin, 9 September 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Dear Sir 
                     
                     Monticello Sep. 9. 08.
                  
                  Your two letters of the 2d inst. were recd. yesterday afternoon, and I now return you Penniman’s & Gray’s papers & the N.O. petition. Penniman’s conduct deserves marked approbation, and there should be no hesitation about the expences reasonably incurred. if all these people are convicted, there will be too many to be punished with death. my hope is that they will send me full statements of every man’s case, that the most guilty may be marked as examples, & the less so suffer long imprisonment under reprieves from time to time.
                  Packet between Vermont & Canada. I do not think this is a time for opening new channels of intercourse with Canada, & multiplying the means of smuggling: and am therefore against this proposition.
                  Mr. Gray’s case. his late national & patriotic conduct would merit any indulgence consistent with our duty; but the reason & the rule against permitting long voyages at present are insurmountable obstacles. it is to be hoped some circuitous means of sending his proofs can be found. a vessel may go from England as well as from here.
                  N. Orleans petition. you know I have been averse to letting Atlantic flour go to N.O. merely that they may have the whitest bread possible. without honouring the motives of the petition, it gives us the fact that there is Western flour enough for the N.O. market. I would therefore discourage Atlantic cargoes to that place.
                  I send you the petition of Thomas Beatty for Samuel Glen of Londonderry for permission to load a vessel for Ireland. mr Beatty met me in the road in one of my daily rides. I gave his paper a hasty perusal, and asking time for consideration I told him I would inclose it to you who would give the answer. on a more deliberate reading of it, I see nothing to exempt it from the general rules, according to which you will be so good as to dispose of it.
                  The cases from Charleston require consideration and our regular post gives me in fact but one forenoon to answer letters. I will forward them to mr Theus by our extra post of the 13th. I salute you with friendship & respect
                  
                     Th: Jefferson 
                     
                  
               